Citation Nr: 0032760	
Decision Date: 12/15/00    Archive Date: 12/28/00

DOCKET NO.  99-06 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a prostate disorder 
with urinary problems, diagnosed as prostatitis hypertrophy.

3.  Entitlement to service connection for a jaw disorder, 
diagnosed as possible malocclusion of the temporomandibular 
joints.

4.  Entitlement to service connection for onchymycosis of the 
fingers and toes.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for dizziness and 
nausea, diagnosed as vertigo.

7.  Entitlement to service connection for bronchitis.

8.  Entitlement to service connection for bronchiectasis.

9.  Entitlement to service connection for a neck and back 
disorder, as secondary to residuals of a shell fragment wound 
to the right upper thigh and right lower thigh with fractured 
femur and osteomyelitis.

10.  Entitlement to an increased evaluation for residuals of 
a shell fragment wound to the right upper thigh and right 
lower thigh with fractured femur and osteomyelitis, currently 
evaluated as 60 percent disabling.

11.  Entitlement to special monthly compensation due to the 
loss of use of both feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to October 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a 60 percent evaluation 
for residuals of a shell fragment wound to the right upper 
thigh and right lower thigh with fractured femur, effective 
October 15, 1997, and reclassified the service-connected 
disability as residuals of a shell fragment wound to the 
right upper thigh and right lower thigh with fractured femur 
and osteomyelitis; denied service connection for bilateral 
hearing loss, a prostate disorder, a jaw disorder, 
onchymycosis of the fingers and toes, hypertension, dizziness 
and nausea, a neck and back disorder, bronchitis, and 
bronchiectasis; and denied special monthly compensation on 
account of loss of use of both feet.

In May 1999, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO.

Additionally, the record discloses that the issue of 
entitlement to an effective date earlier than October 15, 
1997, for the assignment of a 60 percent evaluation for 
residuals of a shell fragment wound to the right upper thigh 
and right lower thigh, with fractured femur and 
osteomyelitis, appears to have been reasonably raised by the 
evidence of record.  See EF v. Derwinski, 1 Vet. App. 324, 
326 (1991).  In this regard, the record indicates that the RO 
apparently granted the 60 percent evaluation under Diagnostic 
Code 5000, as it based its grant on the diagnosis of 
osteomyelitis.  Notably, VA treatment records show a 
diagnosis of osteomyelitis well before October 15, 1997.  As 
such, VA is held to have constructive notice of documents 
generated by VA, even if the documents have not been made 
part of the record in a claim for benefits.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992); 38 C.F.R. § 3.157 (2000).  
Accordingly, this matter is referred to the RO for 
appropriate action.

REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

This legislation requires VA to provide a medical examination 
or obtain a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on the 
claim when the record contains (1) competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability and (2) indicates that 
the disability or symptoms may be associated with the 
claimant's active duty.

The veteran has brought forth evidence of diagnoses of 
bilateral sensorineural hearing loss, prostatitic 
hypertrophy, malocclusion of the temporomandibular joints, 
onchymycosis of the fingers and toes, hypertension, vertigo, 
and arthritis of the cervical and lumbar spine.  
Additionally, the veteran has attributed these disabilities 
to his service, particularly his combat service.  Thus, the 
evidence of record establishes that a VA examination, to 
include a medical opinion, is necessary to make a decision on 
these claims.

In addition, the veteran has claimed that his service-
connected residuals of a shell fragment wound to the right 
upper thigh and right lower thigh with fractured femur and 
osteomyelitis has worsened.  An examination must be provided 
to him to determine the current level of his disability.  
Finally, the veteran claims he has lost the use of both of 
his feet.  An examination to determine whether such assertion 
is accurate must be conducted.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his bilateral 
sensorineural hearing loss, prostatitic 
hypertrophy, malocclusion of the 
temporomandibular joints, onchymycosis of 
the fingers and toes, hypertension, 
vertigo, and arthritis of the cervical 
and lumbar spine.  The RO should inform 
the veteran that he should give VA a 
release form to obtain the records from 
Massachusetts General Hospital that 
relate to treatment for his prostate 
approximately 30 years prior.  
Additionally, the RO should inform the 
veteran that if he is in receipt of 
Social Security Administration benefits 
for any of these disabilities for which 
he seeks service connection, he should 
inform VA.

After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO should schedule the veteran to 
undergo comprehensive VA examinations to 
determine the nature, severity, and 
etiology of bilateral sensorineural 
hearing loss, prostatitic hypertrophy, 
possible malocclusion of the 
temporomandibular joints, onchymycosis of 
the fingers and toes, hypertension, 
vertigo, and arthritis of the cervical 
and lumbar spine.  The examiner must have 
an opportunity to review the veteran's 
claims file, to include his service 
medical records.  After reviewing the 
available medical records and examining 
the veteran, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that bilateral sensorineural hearing 
loss, prostatitic hypertrophy, 
malocclusion of the temporomandibular 
joints, onchymycosis of the fingers and 
toes, hypertension, and vertigo, were 
incurred in service and whether bilateral 
sensorineural hearing loss and 
hypertension, were manifested to a 
compensable degree within one year 
following service.  Additionally, the 
examiner is asked to state whether it is 
as likely as not that the arthritis of 
the cervical and lumbar spine is 
secondary to the service-connected 
residuals of a shell fragment wound to 
the right upper thigh and right lower 
thigh with fractured femur and 
osteomyelitis.  A complete rationale for 
any opinion expressed should be included 
in the examination report, to include 
upon what medical principles the opinions 
are based and citation to the evidence of 
record upon which the opinion is based.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

3.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature and severity of the 
service-connected residuals of a shell 
fragment wound to the right upper thigh 
and right lower thigh with fractured 
femur and osteomyelitis.  The examiner's 
findings should address the rating 
criteria under 38 C.F.R. § 4.71a, 
Diagnostic Code 5000 (2000), to include 
whether the veteran's service-connected 
disability has any of the symptomatology 
contemplated in the 100 percent 
evaluation criteria.  Additionally, the 
examiner should provide an opinion of 
whether or not the veteran suffers from 
loss of use of both feet.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

4.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

6.  Thereafter, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for bilateral 
sensorineural hearing loss, prostatitic 
hypertrophy, possible malocclusion of the 
temporomandibular joints, onchymycosis of 
the fingers and toes, hypertension, and 
vertigo; service connection for arthritis 
of the cervical and lumbar spine as 
secondary to the service-connected 
residuals of a shell fragment wound to the 
right upper thigh and right lower thigh 
with fractured femur and osteomyelitis; 
entitlement to an increased evaluation for 
residuals of a shell fragment wound to the 
right upper thigh and right lower thigh 
with fractured femur and osteomyelitis; 
and entitlement to special monthly 
compensation due to the loss of use of 
both feet.

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


